Citation Nr: 0002353	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-45 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected thrombophlebitis with post phlebitic 
syndrome, left lower leg, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1993 to May 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for thrombophlebitis with post phlebitic syndrome, left lower 
leg, and assigned a noncompensable evaluation thereto.  The 
same rating decision denied entitlement to service connection 
for antiphospholipid antibody syndrome.

By memorandum dated in June 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1999).

This case was before the Board previously in March 1998 when 
it was remanded for consideration of amended regulations and 
for additional factual development.  The requested 
development has been completed.

In a July 1999 decision, the RO granted service connection 
for antiphospholipid antibody syndrome.  The RO's action was 
a full grant of the benefits sought, and there is no longer 
an outstanding issue of fact or law pertaining to this claim.  
See Grantham v. Brown, 114 F.3d 1156 (1997).

It is noted that the disability evaluation for the 
appellant's service-connected thrombophlebitis with post 
phlebitic syndrome, left lower leg was increased, from zero 
to 10 percent disabling by a July 1999 decision.  Because he 
continues to disagree with the current rating assigned, the 
claim for a disability rating in excess of 10 percent for 
this disability remains at issue on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

In this decision, the Board has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appellant's claim has been obtained.

2.  Since May 1994, the appellant's service-connected 
thrombophlebitis with post phlebitic syndrome, left lower 
leg, has been manifested by intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected thrombophlebitis with post phlebitic 
syndrome, left lower leg, have not been met at any time since 
May 1994.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At a November 1994 VA examination, the appellant reported 
that he had developed thrombophlebitis in 1993.  He stated 
that he was diagnosed with antiphospholipid antibody 
syndrome.

He stated that after his thrombophlebitis subsided he had 
experienced residual symptomatology.  He complained of 
constant cramps and some numbness of his big toe, bruising of 
his big toe, and a trace of edema, which filled up during the 
day and subsided during the night.  He complained also of 
enlarged veins around his ankle.  He stated that he wore an 
elastic stocking during the workday.  He explained that his 
occupation as a furniture salesperson required some standing.  
He stated that he had not had ulcerations, dermatologic 
changes, recurrent phlebitis, or a pulmonary embolism.

The examiner noted a trace of varicosities on the appellant's 
left ankle.  The remainder of the appellant's leg appeared 
essentially normal and similar to his right leg.  No edema 
was present.  There was no ulceration or stasis dermatitis.  
The appellant did not wear an elastic stocking to the 
examination.

The examiner diagnosed a history of thrombophlebitis of the 
left lower extremity with subsequent mild phlebitic 
symptomatology.

In a May 1996 letter to Glen Harris, M.D., David Smith, M.D., 
stated that he had repeated testing of the appellant with 
regard to a diagnosis of antiphospholipid syndrome, which 
revealed that the appellant had a significant increase in his 
immunoglobulin G [IgG] anticardiolipin antibody and was 
positive for the lupus anticoagulant.  Dr. Smith explained 
that the results meant that the appellant probably had the 
antiphospholipid syndrome.

Dr. Smith recommended that the appellant be seen by a 
rheumatologist and that the appellant's Coumadin(tm) be 
continued.  Dr. Smith added that no hematological 
intervention was necessary because the appellant's Coumadin(tm) 
adjustment could be monitored easily elsewhere.

At an August 1998 VA examination, the appellant reported that 
after service he had had three recurrences of the 
thrombophlebitis.  He reported that the last episode was in 
July 1996 when he had a heart arrhythmia and was on anti-
arrhythmia medication for six months.  He stated that, during 
that hospitalization, he was placed on heparin because of 
severe pain in his calf, which began prior to the onset of 
the heart arrhythmia.

The appellant complained that by the end of the day his left 
leg was swollen.  He stated that he slept with his leg 
elevated and that, by morning, the swelling resolved.  The 
appellant complained also of severe leg cramps at night.  He 
explained that he used an antiembolic stocking to help with 
the pain and with the swelling.  He referred tingling and 
numbness on the lateral side of the left first toe since the 
onset of his disability in service.

The examiner noted that the appellant's left leg had 
tortuous, mildly dilated veins at the posterior aspect on the 
distal third of his left thigh, which measured approximately 
less than one-centimeter wide.  The appellant had also 
superficial varicosities on the medial side of his left 
ankle.  The appellant had no eczema or stasis dermatitis.  
The appellant had no evidence of having had any ulcers or 
sores from venous stasis.  At the pretibial level, the 
appellant's right leg measured fifteen and one-quarter 
inches.  At the pretibial level, the appellant's left leg 
measured fifteen and one-half inches.  At mid-calf, the 
appellant's right leg measured seventeen and one-quarter 
inches.  At mid-calf, the appellant's left leg measured 
seventeen and one-half inches.  At ankle level, the 
appellant's right leg measured nine and one-quarter inches.  
At ankle level, the appellant's left leg measured nine and 
one-half inches.

The examiner diagnosed antiphospholipid syndrome and status 
post deep venous thrombosis of the left leg.

The examiner explained that the appellant was having problems 
due to his postphlebitic syndrome.  The examiner explained 
that the appellant was employed as a construction worker, 
doing metal framing.  The appellant stated that he developed 
cramps at night because of the type of work he performed.  
The examiner added that the appellant was also a student but 
that he needed to work in order to pay for his tuition and 
costs.


II.  Analysis

The appellant appealed the initial assignment by the RO of a 
noncompensable rating for his service-connected 
thrombophlebitis with post phlebitic syndrome, left lower 
leg.  Accordingly, his claim for an initial rating in excess 
of zero percent for his service-connected disability is a 
well-grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

The appellant has asserted that, post service, he was treated 
at the Naval Training Center Hospital in Orlando, Florida.  
This facility was closed in June 1995.  The RO has attempted 
to obtain copies of the appellant's treatment records at this 
facility.  Requests to VA Records Management Center; the 
Naval Branch Medical Clinic in Orlando, Florida; and the 
National Personnel Records Center, all resulted in negative 
responses.

The record indicates that the appellant has been treated by 
Dr. Smith and Dr. Harris.  In a March 1998 letter, the RO 
requested that the appellant report any further treatment for 
his service-connected disability.  The RO provided to the 
appellant a VA Form 21-4142, Authorization and Consent to 
Release Information in order to obtain records from Dr. 
Smith.  The appellant did not reply to the RO's request.

In a September 1998 letter, the RO advised the appellant that 
it had been unable to retrieve the records of the treatment 
at the Naval Training Center Hospital identified by the 
appellant.  The RO requested that the appellant provide 
copies of all clinic records of treatment since May 1994.  
The appellant did not respond to the RO's request.

There is no indication of additional treatment records that 
the RO has failed to obtain or, at least, in the cases of 
records of treatment from the Naval Training Center Hospital 
and of records of treatment by Dr. Smith and Dr. Harris, 
exhausted reasonable efforts to obtain.  Cf. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that duty to 
assist is not always a one-way street and that, if a veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence).  The RO has provided 
appropriate VA examinations to the appellant.  Sufficient 
evidence is of record to rate the appellant's service-
connected disability properly.  Therefore, no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Further, the RO's efforts have complied with 
the instructions contained in the March 1998 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

The SOC and SSOCs provided the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation for the service-connected disability.  The SOC 
indicated that all the evidence of record at the time of the 
January 1995 rating decision (i.e., service medical records, 
etc.) was considered in assigning the original disability 
rating for the appellant's thrombophlebitis with post 
phlebitic syndrome, left lower extremity.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The RO, in effect, considered whether the facts 
showed that the appellant was entitled to a higher disability 
rating for this condition for any period of time since his 
original claim.

Thus, the RO has complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.  He 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
has assigned a 10 percent rating as of May 28, 1994, the day 
after the appellant's separation from service, and the Board 
will consider the evidence of record since that time in 
evaluating the appellant's claim.  

The appellant's service-connected thrombophlebitis with post 
phlebitic syndrome, left lower extremity, is rated under the 
criteria for evaluating the cardiovascular system.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7121.  These criteria were revised 
effective January 12, 1998, after the RO rated the 
appellant's disability in January 1995.  In a July 1999 SSOC, 
the RO evaluated the appellant's disability under the new 
criteria.  The appellant was given an opportunity to respond.  
Accordingly, the appellant will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and therefore is 
made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.

Therefore, the Board must evaluate the appellant's claim 
under both the pre-January 12, 1998, criteria under VA's 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to the 
appellant, if indeed either one is more favorable than the 
other.

Under the criteria for rating unilateral phlebitis or 
thrombophlebitis, with obliteration of deep return 
circulation, including traumatic conditions, prior to the 
revisions made to these criteria in January 1998, persistent 
moderate swelling of leg not markedly increased on standing 
or walking, or persistent swelling of arm or forearm not 
increased in the dependent position, warrants a 10 percent 
disability evaluation.  In order to be evaluated at 30 
percent, there must be phlebitis or thrombophlebitis with 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation, and cyanosis or 
persistent swelling of arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation, or 
cyanosis.  A 60 percent disability rating requires phlebitis 
or thrombophlebitis with persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration.  A 100 percent 
rating would be assigned for massive board-like swelling, 
with severe and constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).

The revised criteria provide that post-phlebitic syndrome of 
any etiology manifested by intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery warrants a 10 percent evaluation.  
Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  When the disability 
is manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
evaluation is for application.  When there is persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration, a 60 percent evaluation is 
warranted.  Massive board-like edema with constant pain at 
rest is evaluated as 100 percent disabling.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1999).

Here, at no time since May 1994, has a medical professional 
indicated that the appellant had persistent swelling or 
edema.  The evidence indicates that the appellant develops 
swelling in his left leg that increases with standing during 
the day.  The swelling resolves overnight when the appellant 
sleeps with his leg elevated.  Because the swelling in the 
appellant's leg resolves, it cannot be said to be persistent.  
There have not been any findings of eczema, stasis 
dermatitis, or moderate discoloration at any time since May 
1994.

The manifestations shown by the evidence to result from the 
appellant's service-connected thrombophlebitis with post 
phlebitic syndrome, left lower extremity, are deemed to be 
adequately compensated by the 10 percent rating assigned 
under the new rating criteria, assigned for intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, under 
Diagnostic Code 7121.  The impairment is not shown to more 
nearly approximate the next higher or 20 percent rating 
because the swelling in the appellant's left leg is not 
persistent.  The swelling resolves with elevation.  
Similarly, the appellant would not be entitled to even a 
compensable rating under the old rating criteria under 
Diagnostic Code 7121 because the appellant's swelling is not 
persistent as required by the criteria for a 10 percent 
evaluation.  See 38 C.F.R. § 4.31.  Therefore, the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 10 percent at any time since 
May 1994 under both the old and new rating criteria for 
Diagnostic Code 7121.  38 C.F.R. § 4.104, Diagnostic Code 
7121.  The preponderance of the evidence being against the 
claim of entitlement to a rating in excess of 10 percent, the 
benefit of the doubt rule pursuant to 38 U.S.C.A. § 5107(b) 
is not for application.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected thrombophlebitis with post phlebitic 
syndrome, left lower leg, on appeal from the initial grant of 
service connection, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


